Dickerson, J.
Assumpsit on a promissory note signed “E. P. Treat & Co.” E. P. Treat has been defaulted, and the plaintiffs claim to hold Henry Treat liable on the note, as a copartner in the firm of E. P. Treat & Co.
The note in suit was given in payment of a note dated in 1862, and signed E. P. Treat & Co., and in settlement of certain other matters of account. The signature to both notes is in the handwriting of E. P. Treat.
Henry Treat testifies that he was a copartner of E. P. Treat from the fall of 1857 to the summer of 1864, but not when the note in suit was given. The consideration of the first note was the premium for insuring the brig, “E. P. Treat,” which was owned in part by the defendants in equal proportions, and in their individual capacity. As the brig constituted no part of the copartnership property, neither of the copartners had a right, as such, to sign the copartnership name to the premium note, and thereby bind the firm; nor could either of the copartners bind the firm by giving a renewal note in the copartnership name.
*416The plaintiffs cannot recover on their account annexed, because it is barred by the statute of limitations. According to the agreement of the parties the entry must be, Plaintiffs nonsuit.
Appleton, C. J.; Cutting, Kent, and Daneorth, JJ., concurred.